PER CURIAM.
Eberhardt appeals from a judgment and sentence for armed burglary on grounds that he was entitled to mandatory youthful offender status pursuant to the Florida Youthful Offender Act, Section 958.011 et seq., Florida Statutes (1979). We agree and reverse.
Appellant was indicted rather than transferred from the juvenile division for prosecution as an adult. At the time of his order, the trial judge did not have the benefit of the Florida Supreme Court decision in State v. Goodson, 403 So.2d 1337, (Fla.1981), in which the court held that an indictment is the equivalent of a transfer to the criminal division of the circuit court for purposes of Section 958.04(1)(a).
*287On remand, we also direct the trial judge to indicate that the appellant agreed to plead guilty rather than nolo contendere as the present judgment reads.
Reversed and remanded.
SHAW, WENTWORTH and THOMPSON, JJ., concur.